      Case 2:18-cv-00541-MHT-SMD Document 48 Filed 07/08/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FABIAN JAMES PATTERSON,               )
                                      )
       Plaintiff,                     )
                                      )         CIVIL ACTION NO.
       v.                             )           2:18cv541-MHT
                                      )                (WO)
ROIANNE HOULTON FRITH                 )
CONNER and ADERO J.                   )
MARSHALL,                             )
                                      )
       Defendants.                    )

                                  OPINION

      Plaintiff       initially      filed   this     lawsuit   asserting

claims      of    slander,    defamation,       and   falsification       of

legal documents, as well as non-specific civil rights

and     constitutional          violations       relating       to    prior

criminal         proceedings.        He   has   now    filed    a    second

amended complaint attempting to allege claims related

to a 2017 state criminal action.                 This lawsuit is now

before the court on the recommendation of the United

States      Magistrate       Judge   that    defendants’       motions    to

dismiss be granted and that a renewed motion to dismiss
   Case 2:18-cv-00541-MHT-SMD Document 48 Filed 07/08/20 Page 2 of 2




be denied as moot.          There are no objections to the

recommendation.        After    an    independent      and    de    novo

review   of   the   record,    the   court    concludes      that      the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 8th day of July, 2020.


                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
